IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 33 MAP 2015
                              :
                 Appellant    :
                              :
                              :
           v.                 :
                              :
                              :
CHRISTINA J. LASATER,         :
                              :
                 Appellee     :


                                  ORDER


PER CURIAM                                           FILED: August 6, 2015
    AND NOW, this 6th day of August, 2015, the Motion to Quash is GRANTED.